In this case final decree of divorce was entered on September 7, 1935.
On October 3, 1935, motion was filed praying that the final decree and decree pro confesso be vacated and set aside. This motion may be considered as a bill in the nature of a Bill of Review. See Brown v. Sullivan, 113 Fla. 59, Sou. 319.
On October 31, 1935, order was entered and same was recorded on November 1, 1935, in the Chancery Order Book which order vacated and set aside the final decree and allowed defendant to file an answer.
On November 4, 1936, motion was filed to set aside and vacate the order of October 31, 1935, recorded November 1, 1935. *Page 624 
The record shows no order made on that motion.
The notice of appeal recites that the appeal is from an order made and entered October 31, 1935, recorded in Chancery Order Book 372 on page 125, which was the order setting aside the final decree hereinabove referred to and "also the denying of the complainant's motion filed November 14th, 1936, to set aside the Order made and entered the 31st day of October, 1935, and recorded in chancery order book 372 on page 125."
This notice of appeal was entered on the 20th day of November, 1936. There is no order in the record denying complainant's motion filed November 14, 1936, and, therefore, there is nothing for us to review in that regard. The appeal is not effective to review the order entered on October 31, 1935, and recorded on the 1st day of November, 1935, because the appeal was entered more than six months after the order was entered and recorded.
So the appeal presenting no justiciable matter for our consideration, must be dismissed.
It is so ordered.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment. *Page 625